Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1. 	Claims 16-17, 19, 22-33, 36-37 are pending in the current application.
Priority
2.	This application is a DIV of 15/562,381 09/27/2017 PAT 10689390, which is a 371 of PCT/IN2016/050098 03/30/2016 and claims priority to INDIA 1636/CHE/2015 03/30/2015.  The method of claim 37 of a generic compound described only as “a tricyclic fused pyridin-2-one compound” is not supported by the specification as filed since the compound are limited to those of Formula (I), as such this claim is afforded the priority date of July 14, 2020.
Claim Rejections Withdrawn
3.	The rejection of claims 17-19, 22-35, under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, for scope of enablement is withdrawn based upon the amendments narrowing the diseases to specific cancers and the citation of some literature in support of these conditions.  A claim may contain inoperative embodiments and there is real interest in targeting this protein to treat certain cancers.  
	The rejections of claim 37 under 35 U.S.C. 102(a)(1) as being anticipated by Bai, Zhang, and Chen are withdrawn based upon the amendments.
Claim Rejections Maintained
4.	The rejection of claim 37 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is maintained.  Applicant's arguments filed July 27, 2021 have been fully considered but they are not persuasive. According 
The rejection of claim 37 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, for scope of enablement is also maintained since neither the scope of unknown substituents nor all the disease are enabled by the specification.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

5.	Claim 37 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 37 is drawn to a method of treatment with “substituted 2-methyl-2,5-dihydro-3H-benzo[c |pyrido[3,4-e]azepin-3-one or 2-methyl-2,7-dihydrobenzo[5,6]oxepino[4,3-c]pyridin-
6.	Claim 37 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for treating cancers of claim 17 with the compounds of Formula (I) it does not reasonably provide enablement for all cancer, nor with compounds of unknown substituted structure in claim 37.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.   There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is “undue.” These factors include, but are not limited to the following:
(A)    The breadth of the claims;
(B)     The nature of the invention;
(C)     The state of the prior art;
(D)     The level of one of ordinary skill;
(E)     The level of predictability in the art;
(F)     The amount of direction provided by the inventor;
(G)     The existence of working examples; and
(H)     The quantity of experimentation needed to make or use the invention 
In re Wands,  858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988).

(A) The claims are very broad directed to treating a laundry list of cancers and other disease described at least in claim 37 only as “a proliferative disorder or cancer”.   In addition to and all human cancers, according to paragraph [0166] such diseases also include “proliferative disorders”.
(B) This is a medical invention. 
(D) One of ordinary skill is a medical doctor. 
(F) (G)  The application has provided no working examples of the treatment of any disease.  The only information in the specification is a reference to a test tube assay for the inhibition of the bromodomain (BRD4) and performance in cell based assay for inhibition growth in MV-4-11 cells on page 89.  In MV-4-11 cells, BRD4 could bind to the promoter region of MYC and regulate its transcription. A bromodomain inhibitor might disrupt BRD4 recruitment to the MYC promoter and subsequently downregulate c-myc transcription. Myc protein is a transcription factor that heterodimerizes with an obligatory partner Max and regulates the transcription of genes important for cell proliferation, differentiation, and apoptosis. The Myc assay might be used to monitor the inhibitory effect of compounds on Myc dependent gene expression.  No data is given in this Myc assay, but only a description of how to perform an assay.  There are no models of any disease but at least BRD4 activity might be useful for treating some human cancers as discussed below.  Many of these disease have no known treatments. Diseases of the instant claims will be discussed in light of the state of the art and the disclosure.  Claim 37 has no structure other than a description “substituted 2-methyl-2,5-dihydro-3H-benzo[c]pyrido[3,4-e]azepin-3-one or 2-methyl-2,7- dihydrobenzo[5,6]oxepino[4,3-c]pyridin-3(5H)-one”.
Cancer
The existence of a "silver bullet" for all tumors is contrary to our present understanding of pharmacology and medicine.   “Thus, we ask a simple, yet fundamental, question: why is it so difficult to cure cancer?  Cancer is not a single disease that can be eradicated by a single drug. Cancer occurs for a variety of reasons and no two cancers are identical.” Bae, Cancer Targeted Drug Delivery, Springer: New York, 2013, Page v. A tumor is caused by abnormal tissue growth. That can be growth by cellular proliferation more rapidly than normal, or continued growth after 
Treating even a single cancer is very difficult.  Jett “Treatment of Small Cell Lung Cancer Diagnosis and Management of Lung Cancer, 3rd ed: American College of Chest Physicians Evidence-Based Clinical Practice Guidelines CHEST 2013; 143(5)(Suppl):e400S–e419S “Small cell lung cancer (SCLC) is a lethal disease for which there have been only small advances in diagnosis and treatment in the past decade.” Our goal was to revise the evidence-based guidelines on staging and best available treatment options. “Chemotherapy should consist of four cycles of a platinum agent and etoposide.”
Colon cancer is very difficult to treat. According to Sanz-Garcia, “Current and advancing treatments for metastatic colorectal cancer” Expert Opinion on Biological Therapy, 16:1, 2016, 93-110 “Colorectal cancer (CRC) is still a challenge for clinicians and no great advances have been made in recent years….Fluoropyrimidines, oxaliplatin and irinotecan have been the main cytotoxic drugs used for years in metastatic CRC (mCRC) treatment. Sequential treatment could 
Ovarian cancers are a heterogeneous group of tumors. The most important are the epithelial tumors. These are themselves fairly diverse, the categories being Serous cystomas (Serous benign cystadenomas, Serous cystadenomas with proliferating activity of the epithelial cells and nuclear abnormalities but with no infiltrative destructive growth and Serous cystadenocarcinomas); Mucinous cystomas (divided the same three ways); Clear cell tumors (mesonephroid tumors, again divided the same way), Endometrioid tumors (similar to adenocarcinomas in the endometrium: Endometrioid benign cysts, Endometrioid tumors with proliferating activity of the epithelial cells and Endometrioid adenocarcinomas), mixed mesodermal (now considered to be carcinomas with areas of sarcomatous differentiation), clear cell, transitional cell, and mixed epithelial. Second, there are the Granulosa-Stromal Cell Tumors. These include the granulosa cell tumor (which exists in juvenile and adult forms) and the tumors in the thecoma-fibroma group. This includes thecoma-fibroma group typical thecoma and luteinized thecoma or "stromal Leydig cell tumor". This also includes fibroma, cellular fibroma, fibrosarcoma, stromal tumor with minor sex cord elements, sclerosing stromal tumor, signet ring cell stromal tumor and others. Third, there are the Sertoli-Leydig Cell tumors and Androblastomas. These include the Sertoli cell tumor (tubular androblastoma), Sertoli-Leydig cell tumour , a poorly differentiated sarcomatoid, tumor and a Retiform tumor. Fourth, there are some miscellaneous Sex Cord Stromal Tumors, including Gynandroblastoma of the ovary (composed of sex cord and stromal cells of both ovarian and testicular types), Sex Cord Tumor with Annular Tubules, Stromal luteoma, and Leydig cell tumor )which comes in hilus and non-hilar types). Fifth, there are an assortment of Germ Cell Tumors. These include Dysgerminoma; Yolk Sac tumors (Endodermal Sinus Tumor, and Polyvesicular 
Pancreatic cancer is very difficult to treat and there are no examples of any treatment in the specification. See Schober “New Advances in the Treatment of Metastatic Pancreatic Cancer” 
Esophageal and stomach cancers are very difficult to treat and the specification has no models or examples of treating these cancers.  According to Boniface “Multidisciplinary management for esophageal and gastric cancer” Cancer Management and Research 2016:8 39–44, “Although there have been notable improvements in survival over the past 35 years, overall 5-year survival rates still hover ∼20% for esophageal cancer and 30% for gastric cancer.” “Multimodality therapy has become the foundation for treatment for the majority of patients with esophageal and gastric cancer.” No mention of BRD4 inhibition is made.
The treatment of breast cancer depends on the type and stage of the disease. Different types include Early Localized, or Operable Breast Cancer stage I, stage II, stage IIIA, and operable stage IIIC breast cancer, Ductal Carcinoma in Situ, Locally Advanced or Inflammatory Breast Cancer, Locoregional Recurrent Breast Cancer. Stage IV breast cancer or Metastatic Breast Cancer. Approved drugs include, Methotrexate, Abraxane, Ado-Trastuzumab Emtansine, Anastrozol, Capecitabine, Cyclophosphamide, Docetaxel, Doxorubicin, Epirubicin, Eribulin, Everolimus, Exemestane, 5-FU, Fulvestrant, Gemcitabine, Goserelin Acetate, Ixabepilone, Letrozole, Lapatinib, Megestrol Acetate, Paclitaxel, Palbociclib, Pamidronate, Pertuzumab, Tamoxifen, Thiotepa, Toremifene, Trastuzumab, and Vinblastine. “Triple-negative breast cancer (TNBC) is 
According to Yoo “New drugs in prostate cancer” Prostate Int 4 (2016) 37-42, “Currently, metastatic castration-resistant prostate cancer (CRPC) is usually treated with chemotherapy (docetaxel, mitixantrone, and cabazitaxel) or secondary hormonal therapeutic agents such as abiraterone or enzalutamide. Immunotherapy with sipuleucel-T has been employed in treating asymptomatic or minimally metastatic CRPC without visceral metastasis. Bone metastasis is managed with zoledronic acid, denosumab, or radium-223. Radium-223 is used for symptomatic bone metastasis without visceral metastasis. However, the effects of these treatments are less than satisfactory, and the need for novel agents in treating metastatic CRPC is still present.” He goes on to review various new drugs and does not mention the involvement of BRD4.
Hematological malignancies are a heterogeneous group of cancers, see Vardiman “The World Health Organization (WHO) classification of the myeloid neoplasms” Blood (2002), 100(7), 2292-2302. The treatments are not the same.  Acute lymphoblastic leukemia (ALL), is very difficult to treat and even defining benefit from a drug is difficult.  “The recognition that ALL is a heterogeneous disease has led to treatment directed according to phenotype, genotype, and risk. Thus, mature B-cell ALL is the only subtype that is treated with shortterm intensive chemotherapy.” Pui “Treatment of Acute Lymphoblastic Leukemia” New England Journal of Medicine 2006, 354, 166-78. 
"Multiple myeloma (MM) is a mature B cell neoplasm that results in multi-organ failure. The median age of onset, diverse clinical manifestations, heterogeneous survival rate, clonal 26 Other kinase targets have not, to date, proven to be of high value. Some promise in targeting AKT/PKB27 or CDK528 has been observed and clinical trials are underway examining these two kinase targets." In the words of Stewart these new approaches are "disappointing". “Chronic neutrophilic leukemia (CNL) The major question regarding CNL is whether it is a real disease. Fewer than 150 cases have been reported in the literature, and in a number of these cases CNL was found in association with another neoplasm, particularly myeloma.” [Vardiman ibid].
Based upon the foregoing, treating a single cancer such as colorectal cancer, ovarian cancer, breast cancer, pancreatic cancer, prostate cancer, stomach, hematological or lung cancer is exceedingly difficult with chemotherapeutic drugs.   Only a handful of drugs are useful, platinum ‑60). Only drugs with some activity against specific cell lines are then evaluated in tumor xenograft models (Figure 2).” Pg. 200  “While these techniques evaluate the preclinical activity of compounds, they do not provide information about molecular mechanisms or tumor selectivity, and have rarely guided subsequent clinical development.” Ocana Pg. 201  “Although the identification of new anti-tumour agents is mainly based on in vitro methodologies, the in vivo models are absolutely required to assess the pharmacological activity of a potential new drug in animal models in which the drug undergoes distribution in both neoplastic and normal tissues, is metabolised and eliminated.”  “The preclinical experimental models that are currently used for the identification and selection of novel anticancer drugs, which were overviewed in the present paper, 
The situation is so dire that the National Cancer Institute has essentially abandoned the NCI-60, Ledford “US cancer institute overhauls cell lines” Nature February 25, 2016 Volume 530 page 391: “When the NCI-60 was established, researchers had a very different conception of cancer, says James Doroshow, director of the Division of Cancer Treatment and Diagnosis at the NCI in Bethesda, Maryland. “Thirty years ago, the idea was that if you found a drug that worked on six breast cancer cell lines, then you could use it to treat breast cancer,” he says. “Well, it doesn’t work that way.” Since then, breast cancer has been broken down into subcategories that are based on genetic mutations — and each category may respond differently to treatment.” The NCI is focusing its efforts on “developing hundreds of ‘patient-derived xenografts’ (PDXs) by implanting small chunks of human tumours in mice — an environment that better mimics the human body. The tumours can then be harvested and reimplanted in other mice, allowing researchers to study a given tumour in multiple animals.”  While nothing is known about the predictive value of these PDX models being developed, a retrospective National Cancer Institute Study examined 39 known cancer drugs using transplantable human tumor cell lines and compared them to phase II clinical outcomes (Johnson, et. al. “Relationships between drug activity in NCI preclinical in vitro and in vivo models and early clinical trials.” British Journal of Cancer 2001, 84, 1424–1431) The data was not predictive of activity against the same human tumors. Breast cancer cell line data (like AU565) was not predictive, see Figure 1 pg. 1427 far left column.  Neither was it predictive of tumors of different tissues, i.e. breast cancer cell line data did not lead to predictive outcomes of lung cancer, skin cancer, colon cancer, etc., see Figure 1 columns second 
As aforementioned there is only a test tube assay for the inhibition of the bromodomain (BRD4) and performance in cell based assay for inhibition growth in MV-4-11 cells.  This data is on pages 89-90.  The compounds are BRD4 inhibitors based upon the data in the specification.  Belkina “BET domain co-regulators in obesity, inflammation and cancer”   Nature Reviews Cancer 2012 points out, “In humans, there are estimated to be 56 bromodomains encoded in 42 proteins14”  The compounds of the instant claims are inhibitors of BRD4, a single bromodomain.  There is no information regarding BRD1, BRD2 or BRD3 or the other 50 or so BETs.  The specification on pages 2-3 discusses several papers that describe the potential utility of bromodomain inhibitors in treating disease.  “Currently several BRD4 inhibitors is in various stages of clinical trial for cancer such as IBET-762, JQ1, OTX-015 and RVX-2135 (P. Filippakopoulos, et. al., Nature  Review Drug Discovery, 13, 2014, 337-356, M. Brand, et. al., ACS Chem. Biol, 10, 2015, 22-39).”  None of the references deal with the compounds of the instant claims.  None of the references deal with compounds of similar structure and are very different as shown by the strucutres on page 3 of the specification. These compounds bind the different bromodomains in a particular fashion leading to distinct effects. As shown in Figure 4 of  Filippakopoulos (cited in the specification and IDS), each bind the bromodomains in a distinct manner:

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Figure 4. Binding orientations of inhibitors to bromodomain modules. Different chemotypes of bromodomain inhibitors, which bind in either a non-acetyl-lysine-competitive mode (part A) or an acetyl-lysine-competitive mode (part B) are shown bound to different bromodomain-containing proteins (BRDs). Part Aa includes the inhibitor NP1 bound to P300/CBP-associated factor (PCAF), as well as ischemin and MS7972 bound to CREB-binding protein (CREBBP); part Ab shows BIC1 bound to BRD2(1); part Ba includes the thienodiazepines JQ1 and MS417 bound to BRD4(1), the benzotriazepine BzT-7 bound to BRD4(1), and the benzodiazepine I-BET762 bound to BRD4(1); part Bb includes the isoxazole-based inhibitors isoxazole-4d and isoxazole-9 bound to BRD4(1), the isoxazole-based I-BET151 bound to BRD2(1), an isoxazole-based benzimidazole bound to BRD4(1), and an 


The specification discusses for example JQ1 which is functionally and chemically distinct from the compounds of the instant claims. JQ1 is a pan-BET inhibitor with other functions.  Lockwood “Sensitivity of human lung adenocarcinoma cell lines to targeted inhibition of BET epigenetic signaling proteinsis functionally distinct.” PNAS November 20, 2012, vol. 109, no. 47, 19408–19413 shows that JQ1 actually has many effects on cancer cells   “Moreover, as JQ1 leads to the down-regulation of several genes with potential roles in tumorigenesis, such as HAS2, MDM2, ILR7, and TRAF1, in addition to FOSLL we cannot rule out the possibility that other factors may be responsible for mediating the effects of BET inhibition in LAC. Indeed, a recent study on the effects of JQ1 in acute lymphoblastic leukemia identified IL7R as a critical target (24).”  The compounds of the instant claims would not behave in the same manner as JQ1 which is completely different structurally.  The structure and mechanism of action of JQ1 and other BET inhibitors is distinct from the compounds of the instant claims, therefore publications related to JQ1 and other inhibitors have little bearing on the enablement of the instant claims. Finally the identity of the substituent will impact the interaction with the protein and there is no substituent in the claim.
According to Belkin, “Therefore, there is an emerging rationale to test whether BET protein inhibitors might be clinically useful to target specific human cancers that are strongly dependent on MYC-regulated transcriptional networks, such as Burkitt’s lymphoma83 and certain types of AML81,84.”  Based upon this a claim to treating the MYC-dependent tumors Burkitt’s lymphoma and certain types of AML is reasonable based upon the data for compounds of claim 17.  The 
Arthritis
The specification does not describe any arthritis treatment but describes arthritis as a proliferative disease.  According to A.M. Bendele “Animal models of rheumatoid arthritis” J Musculoskel Neuron Interact 2001; 1(4):377-385. “Adjuvant Arthritis Rat adjuvant arthritis is an experimental model of polyarthritis which has been widely used for preclinical testing of numerous anti-arthritic agents which are either under preclinical or clinical investigation or are currently used as therapeutics in this disease1-3.” There is no model like this for arthritis.  Most arthritic .	
Conclusion
The existence of a single compound to treat all these diseases is impossible.   The instant claims embrace so many unrelated diseases with distinct etiologies and different treatments that a full evaluation is impossible.   It is noted that application relies solely on cell based data for inhibiting the action of BRD4.  Presumably to use this invention one would need to make the undisclosed compounds of claim 17 and test them against all the various diseases in animals or humans which is undue experimentation.  See MPEP 2164.02 for guidance regarding correlation of in vitro experiments with in vivo outcomes.  It is clear that one could not use the full scope of this invention that has no working examples in this unpredictable art without undue experimentation.  
Allowable Subject Matter 
7.	The following is a statement of reasons for the indication of allowable subject matter:  Claim 16 is drawn to using the genus of the patent 10689390 to inhibit BET family bromodomains in a cell and recites no disease treatment. Claims 17, 19, 22-33, 36 are drawn to the treatment of a select group of cancers as discussed above.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID K O'DELL whose telephone number is (571)272-9071.  The examiner can normally be reached on Monday - Friday 9:30 - 7:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DAVID K O'DELL/Primary Examiner, Art Unit 1625